Citation Nr: 1829489	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  17-67 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for fibromyositis of the lumbar muscles.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for peripheral neuropathy and mild degenerative joint disease of the knees and hands, to include as secondary to service-connected fibromyositis of the lumbar muscles.

3.  Entitlement to service connection for peripheral neuropathy and mild degenerative joint disease of the knees, to include as secondary to service-connected fibromyositis of the lumbar muscles.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to service-connected anxiety and fibromyositis of the lumbar muscles.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1960 to March 1962.  These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2014, May 2015, and December 2015 rating decisions  issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for peripheral neuropathy and mild degenerative joint disease (DJD) of the knees, bilateral hearing loss, tinnitus, gastroesophageal reflux disease (GERD), and sleep apnea, as well as entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's fibromyositis of the lumbar muscles manifested orthopedic impairment with painful limited motion most nearly approximating forward flexion to 30 degrees or less without ankylosis or incapacitating episodes requiring bed rest prescribed by a physician.

2.  A claim for entitlement to service connection for peripheral neuropathy and mild DJD of the knees and hands was denied in a September 2002 rating decision and a February 2006 Board decision.

3.  The evidence received since the February 2006 Board decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for peripheral neuropathy and mild DJD of the hands, to include as secondary to service-connected fibromyositis of the lumbar muscles.

4.  New evidence received since the February 2006 Board decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim for entitlement to service connection for peripheral neuropathy and mild DJD of the knees, to include as secondary to service-connected fibromyositis of the lumbar muscles.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for fibromyositis of the lumbar muscles are not met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5021, 5242-5243.

2.  The February 2006 Board decision denying service connection for bilateral hand and knee disorders is final.  38 U.S.C. § 7103; 38 C.F.R. §§ 20.1100.

3.  The evidence received since the February 2006 Board decision is cumulative and redundant of other evidence of record and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for peripheral neuropathy and mild DJD of the hands, to include as secondary to service-connected fibromyositis of the lumbar muscles.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  

4.  New and material evidence has been received since the Board's February 2006 decision and the claim for entitlement to service connection for peripheral neuropathy and mild DJD of the knees, to include as secondary to service-connected fibromyositis of the lumbar muscles, is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fibromyositis of the Lumbar Muscles

Entitlement to service connection for fibromyositis of the lumbar muscles was granted in a September 1966 rating decision.  The November 2014 rating decision on appeal continued the 40 percent rating that was granted in a July 2002 rating decision.  The Veteran contends that a higher rating is warranted for fibromyositis of the lumbar muscles as his symptoms have worsened.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The Veteran's service-connected fibromyositis of the lumbar muscles is currently rated as 40 percent disabling under DC 5021 for myositis.  Diagnostic code 5021 rates myositis as degenerative arthritis and determines the appropriate evaluation using limitation of motion of the affected body parts.  In this case, degenerative arthritis of the spine is rated under DC 5242.  Under the General Rating Formula for Diseases and Injuries of the Spine (which includes DC 5242), a 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a maximum 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.

Also, under DC 5243, intervertebral disc syndrome can be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Under this diagnostic code, a 40 percent rating can be assigned when the incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past year.  For a 60 percent rating, the incapacitating episodes need to have a total duration of at least 6 weeks during the past year.  38 C.F.R. § 4.71a.

Turning to the facts of the case, the Board finds that a rating in excess of the current 40 percent evaluation is not warranted for fibromyositis of the lumbar muscles.  At a November 2014 VA examination, the Veteran demonstrated forward flexion of 0 to 15 degrees after repetitive use and accounting for pain.  This finding is consistent with a 40 percent evaluation under the general rating formula.

The Board also finds that a rating in excess of 40 percent is not appropriate, even with consideration of various functional factors such as weakened movement, excess fatigability, incoordination, or pain. A 50 or 100 percent rating for spinal disease is only assigned with unfavorable ankylosis of the thoracolumbar spine.  The record contains no diagnosis of unfavorable ankylosis of the thoracolumbar spine or the entire spine.  It is therefore clear that the service-connected back disability does not manifest ankylosis. 

Although the Board must consider functional factors when determining the impairment manifested by orthopedic disabilities, the provisions of 38 C.F.R. § 4.40 and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis. Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis when he clearly retained some useful motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine was not ankylosed, and a rating in excess of 40 percent is not warranted based on limitation of motion and functional factors. 

The Board has also considered whether higher ratings are warranted due to intervertebral disc disease.  Review of the Veteran's private and VA treatment records is wholly negative for instances of doctor-prescribed bed rest, and the November 2014 VA examination found that the Veteran had not been prescribed any period of bed rest in the past year. An increased rating is therefore not warranted based on intervertebral disc disease.


New and Material Evidence

The claim for entitlement to service connection for peripheral neuropathy and mild DJD of the knees and hands was initially denied in a September 2002 rating decision.  A February 2006 Board decision also denied this claim, finding the Veteran's hand and leg disorders were not due to service or caused by service-connected conditions.  This decision was final.  38 U.S.C. § 7103; 38 C.F.R. §§ 20.1100.

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening. Shade v. Shinseki, 24 Vet. App. 110, 117  (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence received since the February 2006 Board decision includes records of VA and private treatment.  For the Veteran's hand conditions, the majority of the medical evidence addresses the severity of the conditions but does not provide a nexus between the conditions and the Veteran's service or service-connected fibromyositis.  In one June 2007 VA examination, the etiology of the Veteran's diagnosed carpal tunnel syndrome is addressed, but the VA examination found the condition was not related to the Veteran's fibromyositis.  

Accordingly, while the Board finds the medical evidence added to the record is new because it was not previously considered, it is not material as the majority of it does not pertain to the reason the Veteran's claim was denied, i.e.,  it does not provide competent evidence of a link between the Veteran's hand condition and his service or service-connected fibromyositis.  As to the June 2007 VA examination, this evidence is not material because it does not raise a reasonable possibility of substantiating the claim, as it finds there is no nexus between the diagnosed carpal tunnel syndrome and service-connected fibromyositis.  Thus, a reopening is not warranted for the hand conditions.

For the Veteran's knee
 conditions, the Board gives the Veteran the benefit of the doubt and finds that there is new and material evidence.  Referring to the Veteran's active duty service, a September 2011 private treatment letter indicated "Since those times he claims cervical, lumbar an (sic) knee arthralgia."  Interpreting this statement in the light most beneficial to the Veteran, this private treatment letter appears to say that the Veteran has had knee arthralgia since service.  Because continuous symptomatology can serve as the nexus linking a current condition and in-service injury, the Board finds this letter provides new and material evidence.  Accordingly, a reopening is warranted for the leg conditions. 


ORDER

Entitlement to a rating in excess of 40 percent for fibromyositis of the lumbar muscles is denied.

A reopening of the claim for entitlement to service connection for peripheral neuropathy and mild degenerative joint disease of the hands, to include as secondary to service-connected fibromyositis of the lumbar muscles, is denied.

A reopening of the claim for entitlement to service connection for peripheral neuropathy and mild degenerative joint disease of the knees, to include as secondary to service-connected fibromyositis of the lumbar muscles, is granted.


REMAND

Remand is necessary to further develop the record.  In February 2015 and May 2015 notices of disagreement, the Veteran stated that he started receiving treatment at the San Juan VA medical center (VAMC) "as [he] was released" from active duty.  VAMC records prior to March 2, 1998, are not associated with the claims file and should be obtained on remand. 

In addition, VA examinations are needed for multiple conditions.  With regard to the Veteran's tinnitus claim, the November 2014 VA examination stated that the Veteran did not report recurrent tinnitus and did not offer a rationale for whether the Veteran's tinnitus was related to service.  A January 2014 VAMC note, however, documented periodic tinnitus in both ears, and an April 2015 VAMC note recorded "occasional tinnitus."  An additional VA examination for tinnitus should therefore be obtained.

As to the Veteran's claim for peripheral neuropathy and DJD of the knees, a September 2011 VA examination found that the Veteran's bilateral lumbar radiculopathies in the lower extremities were less likely than not related to the Veteran's service-connected lumbar strain, but it is unclear whether lumbar strain encompasses the entirety of the Veteran's fibromyositis symptoms.  In addition, the question of the etiology of the Veteran's knee DJD was not addressed.  Accordingly, an additional VA examination is warranted.

As regards the Veteran's claim for GERD, an additional VA examination is necessary to address aggravation by service-connected conditions.  A May 2015 VA examination found GERD was less likely than not a result of the Veteran's service-connected condition but then stated that several medications for the Veteran's GERD "can be contributing to increased (sic) the symptoms associated with it."  The VA examination did not address this discrepancy or provide additional information needed for aggravation claims, such as whether the base-line severity of GERD can be determined.  Thus, an additional VA examination is necessary.

With respect to the Veteran's sleep apnea claim, a VA examination has not been provided.  The Veteran's VAMC records list sleep apnea as a current condition, and the Veteran's February 1962 separation examination noted "tonsils hypertrophied" on evaluation.  Because there may be a connection between in-service hypertrophied tonsils and sleep apnea, the Board finds a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, the issue of entitlement to a TDIU is remanded because the issue is inextricably intertwined with the service-connection claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that all issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to any relevant private or VA treatment records that have not been associated with the claims file.  A signed release form should be completed for each private treatment provider.  

The AOJ should also obtain any VA medical treatment records identified by the Veteran that have not been associated with the claims file.  Regardless of the Veteran's response, the AOJ must include in the claims file all San Juan VAMC records prior to March 2, 1998.  

2.  Schedule the Veteran for a VA examination for tinnitus with a clinician who has the appropriate expertise to answer the following questions:

a)  Does the Veteran have a current diagnosis of recurrent tinnitus, or has he had such condition from May 2014 to the present?

b)  Is any diagnosed tinnitus at least as likely as not (i.e., a probability of 50 percent or greater) etiologically related to the Veteran's active duty service?

3.  Schedule the Veteran for a VA examination for knee conditions with a clinician who has the appropriate expertise to answer the following questions:

a)  Identify all knee conditions present from May 2014 to the present, including peripheral neuropathy and mild DJD.

b)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed knee condition is etiologically related to the Veteran's service?

c)  Is it at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed knee condition is proximately due to or aggravated (beyond its natural progression)by his service-connected fibromyositis of the lumbar muscles?

4.  Schedule the Veteran for a VA examination for GERD with a clinician who has the appropriate expertise to answer the following question:

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that GERD is proximately due to or aggravated (beyond its natural progression)by his service-connected conditions, to include medications prescribed for these conditions?

5.  Schedule the Veteran for a VA examination for sleep apnea with a clinician who has the appropriate expertise to answer the following question:

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that sleep apnea is etiologically related to the Veteran's service, to include hypertrophied tonsils noted at the February 1962 separation examination?

6.  Complete any additional development warranted, then readjudicate the claims on appeal.  If the benefits sought are not granted, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


